DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed amended claims and remarks on 02/08/2021; and RCE filed on 02/24/2021, have been entered.
Application Status
Amended claim 1-7 and 9-20 are under examination. 
Claim 8 is cancelled. 
Claim 1-7 and 9-18 are rejected.
Claim 19 and 20 are allowed. 

Withdrawn Rejections
The 35 U.S.C. 103 rejection over claim 19 and 20 as being unpatentable over Rehnstorm (WO 2012/161633) and in view of Bruggeman et al. (US 2016/0213029 A1, PCT IB2014/065171 filed on 10/09/2014) have been withdrawn in light of Applicants’ remarks filed on 02/08/2021. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rehnstorm (WO 2012/161633) and in view of Bruggeman et al. (US 2016/0213029 A1, PCT IB2014/065171 filed on 10/09/2014).
Regarding claim 1, 2 and 3, with respect to new limitation as recited in claim 1, wherein “…optionally, one or more medium chain fatty acids of chain length C7-C12. wherein if present the one or more medium chain fatty acids of chain length C7-C12 are in an amount of 0.5 to 10% by weight…” are optional limitations in the claim, in other words as not required in the claims. Hence the examination and applied prior act does not considerate the new limitation to the claims, since it is “optionally”, not required in the claims.  
Rehnstorm discloses an animal feed additive comprising 30-80% weight of propionic acid, 20-70% by weight of glyceryl propionates and balance to 100% weight being water (‘633, pg. 1, last In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, Rehnstorm discloses the feed additive is supplemented by addition of other feed additives, preservatives, nutrients and pharmaceutical preparation, such as compatible antibiotics and vitamins (‘633, pg. 2, 2nd full paragraph).  Rehnstorm does not explicitly disclose the other preservatives is hexanoic acid.
However, Bruggeman et al. (Bruggeman) discloses an animal feed with feed additives (‘029, Abstract), wherein the feed additive is supplemented with a composition comprising caproic acid, also known as hexanoic acid (‘029, [0018], [0033]) in amount of 20% by weight of the composition (‘029, [0056]), which is in range with the cited range as cited in claim 1, 2 and 3. With respect to claim 8, Bruggeman teaches the composition comprising medium-chain fatty acids, including caprylic acid (C8), capric acid (C10) and lauric acid (C12) (‘029, [0061]).  
Bruggeman teaches the composition comprising the caproic acid (hexanoic acid, C6), caprylic acid (C8), capric acid (C10) and lauric acid (C12) (‘029, [0061]) to suppress, inhibits pathogenic microorganisms to reduce a risk of infections (‘029, [0044]-[0049]).  Rehnstorm and Bruggeman are of the same field of endeavor of animal feed supplemented with feed additives to suppress microbial, bacteria, fungi and yeast (‘029, [0044]; ‘633, pg. 1, 2nd paragraph). It would have been obvious to one of ordinary skill in the art to include Bruggeman’s composition comprising caproic acid, also known as hexanoic acid (‘029, [0018], [0033]), caprylic acid (C8), capric acid (C10) and lauric acid (C12) as motivated by Rehnstorm’s teaching to supplemented by addition of other feed additives, preservatives, (‘633, pg. 2, 2nd full paragraph). 
Regarding claim 4, modified Rehnstorm discloses the feed additive comprising glycerol in an amount of 0.5% by weight (‘633, pg.3, Example 1) which is in range with the cited range.
Regarding claim 5, modified Rehnstorm discloses the glyceryl propionates comprising a mixture in a ratio of 10-30% by weight of glyceryl monopropionate, 40-70% by weight of glyceryl dipropionate and 10-30% by weight of glyceryl tripropionate, balance being 100% by weight (‘633, pg. 1, last paragraph – pg. 2, top paragraph), wherein the ranges of the propionates overlaps the cited ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, modified Rehnstorm discloses the feed additive comprising alkali metal in an amount of 1-5% by weight (‘633, pg. 1, last paragraph), which is in range with the cited ranges. 
Regarding claim 7, modified Rehnstorm discloses the alkali metal is potassium or sodium formate (‘633, pg. 1, last paragraph). 
Regarding claim 9-15, modified Rehnstorm teaches adding the feed additives to grain, barley (processed grains, unprocessed feed) (‘633, pg. 3, Example 4).  It is noted the recitation in the permeable in claim 9-13, has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 16 and 17, Bruggeman teaches the composition comprising the feed additive in the animal feed in an amount of between 0.01 to 0.5% by weight (‘029, [0058]), which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Allowable Subject Matter
Claim 19 and 20 are allowed.
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 

Applicant’s asserts “…As shown above, the entire purpose of Bruggeman’s invention is to provide a feed additive containing a combination of medium-chain fatty acids in specific ratios. For composition comprising hexanoic acid (C6), Bruggeman requires the following ratio (see, e.g., Bruggeman, para. [0025]):
((C8+C10+C12)/(C6+C8+C10+C12)>0.8.
This is the only ratio in Bruggeman relating to combinations of medium chain fatty acids that include hexanoic acid (C6). Claim 1 of the instant case does not allow for this ratio. With a maximum of C7-C12 fatty acids being 10% and the minimum of hexanoic acid being 5%, the closest possible ratio allowed by the instant claims is 0.67, i.e., (T0/(T0+5V)=0.67. This ratio falls below the required limit of Bruggeman of greater than 0.8. Accordingly, the claimed animal feed additive cannot be derived based on a combination of Rehnstrom and Bruggeman…” (Remarks 7-8). 

Applicant's remarks have been fully considered but they are not persuasive. As noted in the above rejections and in the Advisory Action mailed on 02/22/2021, with respect to new limitation as recited in claim 1, wherein “…optionally (emphasis added), one or more medium chain fatty acids of chain length C7-C12. wherein if present the one or more medium chain fatty acids of chain length C7-C12 are in an amount of 0.5 to 10% by weight…” are optional limitations in the claim, in other words as not required in the claims. Hence the examination and applied prior act does not considerate the new limitation to the claims, since it is “optionally”, not required in the claims.  Thus Applicant’s remarks 

Applicant asserts “…[t]he data in the instant case directly distinguishes over Rehnstrom, the primary reference applied against the instant case. Specifically, the data compares what is claimed with ProSid™ MI 700, which squarely represents the teachings and compositions of Rehnstrom. ProSid™ MI 700 is a commercial feed additive from Perstorp AB, comprising 60-70% propionic acid and 20-30% glycerol propionates (glyceryl mono-, di- and tripropionates). Thus, the data provides a proper side-by-side comparison with the closest prior art…” on Remarks pages 8-10. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The 103 rejections is a combined references and not solely on Rehnstorm alone, in other words the rejections to the claimed invention wherein Rehnstorm was not applied as a 102 rejection. Applicant’s remarks on pages 8-11 does not show sufficient data against the combined prior art as discussed in the above 103 rejections to claim 1-7 and 9-18. 
First, Rehnstorm does not limited one supplement; or teach away from the feed additive being supplemented by addition of multiple additives or preservatives; rather Rehnstorm discloses the feed additive is supplemented by addition of other feed additives, preservatives, nutrients and pharmaceutical preparation, such as compatible antibiotics and vitamins (‘633, pg. 2, 2nd full paragraph). Second, the above rejection does not suggest to choose only caproic acid. Rehnstorm does not explicitly disclose the other preservatives is hexanoic acid. However, Bruggeman et al. (Bruggeman) discloses an animal feed with feed additives (‘029, Abstract), wherein the feed additive is supplemented with a composition comprising caproic acid, also known as hexanoic acid (‘029, [0018], [0033]). 
Bruggeman teaches the composition comprising the caproic acid (hexanoic acid, C6), caprylic acid (C8), capric acid (C10) and lauric acid (C12) (‘029, [0061]) to suppress, inhibits pathogenic microorganisms to reduce a risk of infections (‘029, [0044]-[0049]).  Rehnstorm and Bruggeman are of the same field of endeavor of animal feed supplemented with feed additives to suppress microbial, bacteria, fungi and yeast (‘029, [0044]; ‘633, pg. 1, 2nd paragraph). It would have been obvious to one of ordinary skill in the art to include Bruggeman’s composition comprising caproic acid, also known as hexanoic acid (‘029, [0018], [0033]), caprylic acid (C8), capric acid (C10) and lauric acid (C12) as motivated by Rehnstorm’s teaching to supplemented by addition of other feed additives, preservatives, (‘633, pg. 2, 2nd full paragraph). 
The new limitation in claim 1, wherein “…optionally (emphasis added), one or more medium chain fatty acids of chain length C7-C12. wherein if present the one or more medium chain fatty acids of chain length C7-C12 are in an amount of 0.5 to 10% by weight…” are optional limitations in the claim, in other words as not required in the claims. In response to unexpected results as discussed under remarks, are not considered commensurate in scope with the claimed invention. The instant claim recites boarder ranges than the specific amounts of components acid on Table 1, Fig. 2 and Fig. 3 are not considered commensurate in scope with the claimed invention.
Attention is drawn to MPEP 716.02(d), 
“…Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).... In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.)…”. 
Second modified Rehnstorm as discussed in the above rejection teaches the components with overlapping amounts to the cited ranges; hence where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HONG T YOO/Primary Examiner, Art Unit 1792